— In an action, inter alia, to recover damages for false arrest and wrongful death, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Stolarik, J.), dated February 19, 1986, as granted the plaintiffs’ motion to renew the defendant’s motion for a protective order with respect to items Nos. 12, 13, 15, 16 and 19 in a notice of discovery and inspection dated October 17, 1983, and, upon renewal, granted the plaintiffs’ motion for discovery of those items.
Ordered that the order is affirmed insofar as appealed from, with costs, and the defendant’s time to comply with the plaintiffs’ notice for discovery and inspection dated October 17, 1983, is extended until 20 days after service upon it of a copy of this decision and order, with notice of entry.
Under the circumstances, Special Term did not err when it granted the plaintiffs’ motion for renewal, and, upon renewal, granted them discovery with respect to items Nos. 12, 13, 15, 16 and 19 in their notice for discovery and inspection dated October 17, 1983 (see, CPLR 3101 [g]; Miranda v Blair Tool & Mach. Corp., 114 AD2d 941; Matos v Akram & Jamal Meat Corp., 99 AD2d 527; Pataki v Kiseda, 80 AD2d 100, lv dismissed 54 NY2d 606). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.